Exhibit 10.2

GUARANTY

Each of the entities listed on Schedule “A” attached hereto and forming a part
hereof (each a “Guarantor” and collectively, the “Guarantors”), acknowledges and
agrees that Paramount Group, Inc., as agent for PGREF I 1633 Broadway Tower,
L.P. (hereinafter called “Landlord”), having an office c/o Paramount Group,
Inc., 1633 Broadway, Suite 1801, New York, NY 10019 and WMG Acquisition Corp.
(the “Tenant”) shall enter into that certain lease (as the same may hereafter be
amended, the “Lease”) dated October 1, 2013, covering certain premises (the
“Premises”) as more particularly described in the Lease in the building (the
“Building”) known as 1633 Broadway, New York, New York.

In order to induce Landlord to enter into the Lease and in consideration of
Landlord’s entering into the Lease and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
each Guarantor hereby guarantees, jointly and severally, unconditionally and
absolutely, to Landlord, its successors and assigns (without requiring any
notice of nonpayment or proof of notice or demand whereby to charge any
Guarantor, all of which each Guarantor hereby expressly waives), the payment as
and when due of Fixed Rent (as defined in the Lease), additional rent, charges,
interest and damages payable by Tenant under the Lease and the payment of any
and all other damages for which Tenant shall be liable by reason of any act or
omission contrary to any of the covenants, agreements, terms, provisions or
conditions of the Lease, including without limitation, such damages for which
Tenant shall be liable pursuant to the terms of the Lease for failure to perform
Tenant’s Work (as defined in the Lease), free and clear of all liens and other
claims, charges and encumbrances. Each Guarantor represents and warrants that
this Guaranty has been duly authorized by all necessary corporate action on such
Guarantor’s part, has been duly executed and delivered by a duly authorized
officer of each Guarantor, and constitutes such Guarantor’s valid and legally
binding agreement in accordance with its terms. This Guaranty is a guaranty of
payment only and not of performance.

As a further inducement to Landlord to enter into the Lease and in consideration
thereof, each Guarantor hereby expressly covenants and acknowledges as follows:

1. The obligations hereunder of each Guarantor shall not be terminated or
affected in any way or manner whatsoever by reason of Landlord’s resort, or
Landlord’s omission to resort, to any summary or other proceedings, actions or
remedies for the enforcement of any of Landlord’s rights under the Lease or with
respect to the Premises thereby demised or by reason of any extensions of time
or indulgences granted by Landlord, or by reason of the assignment or surrender
of all or any part of the Lease or the term and estate thereby granted or all or
any part of the Premises demised thereby except to the extent that Tenant is
released in writing by Landlord from any obligation in connection with any such
assignment or surrender. The liability of each Guarantor is coextensive with
that of Tenant and also joint and several, and action or suit may be brought
against any Guarantor and carried to final judgment and/or completion and
recovery had, either with or without making Tenant a party thereto. Insofar as
the payment by Tenant of any sums of money to Landlord is involved, this
Guaranty is a guaranty of payment and not of collection and shall remain in full
force and effect until payment in full to Landlord of all sums payable under
this Lease. Each Guarantor waives any right to require that any action be
brought against Tenant or to require that resort be had to any Security Deposit
(as defined in the Lease) or to any other credit in favor of Tenant. Landlord
shall be required to apply any Security Deposit held by it to the reduction of
any of Guarantors’ obligations hereunder and the amount of any such Security
Deposit as may be applied by Landlord shall be credited to the benefit of any
Guarantor.

2. Each Guarantor acknowledges and agrees that this Guaranty and such
Guarantor’s obligations under this Guaranty are and shall at all times continue
to be absolute, present, primary and unconditional in all respects, and shall at
all times be valid and enforceable irrespective of any other agreements or
circumstances of any nature whatsoever which might otherwise constitute a
defense to this Guaranty and the obligations of any Guarantor under this
Guaranty or the obligations of any other person or party (including, without



--------------------------------------------------------------------------------

limitation, Tenant) relating to this Guaranty or the obligations of any
Guarantor hereunder or otherwise with respect to the Lease other than the
defense of payment. The Guaranty sets forth the entire agreement and
understanding of Landlord and each Guarantor, and each Guarantor absolutely,
unconditionally and irrevocably waives any and all right to assert any defense,
set-off, counterclaim or cross-claim of any nature whatsoever with respect to
this Guaranty or the obligations of any Guarantor under this Guaranty or the
obligations of any other person or party (including, without limitation, Tenant)
relating to this Guaranty or the obligations of any Guarantor under the Guaranty
or otherwise with respect to the Lease in any action or proceeding brought by
Landlord with respect to the Lease or the obligations of any Guarantor under
this Guaranty other than the defense of payment. Each Guarantor acknowledges
that no oral or other agreements, understandings, representations or warranties
exist with respect to this Guaranty or with respect to the obligations of such
Guarantor under this Guaranty except as specifically set forth in this Guaranty.

3. If additional space shall be included in, or substituted for all or any part
of, the Premises demised by the Lease, or if the Lease be modified by agreement
between Landlord and Tenant in any other similar or dissimilar respect, the
obligations hereunder of each Guarantor shall extend and apply to the payment as
and when due of Fixed Rent, additional rent, charges and damages provided for
thereunder and the payment of any and all other damages for which Tenant shall
be liable by reason of any act or omission contrary to any of said covenants,
agreements, terms, provisions or conditions with respect to any such additional
space, or which under any supplemental indenture or new lease or modifications
agreement, entered into for the purpose of expressing or confirming any such
inclusion, substitution or modification.

4. Neither the giving nor the withholding by Landlord of any consent or approval
provided for in the Lease shall affect in any way the obligations hereunder of
any Guarantor.

5. Each of the undersigned waives and releases any claim (within the meaning of
11 U.S.C. § 101) which it may have against Tenant arising from a payment made by
the undersigned under this Guaranty and agrees not to assert or take advantage
of any subrogation rights to proceed against Tenant for reimbursement. It is
expressly understood that the waivers and agreements of the undersigned set
forth above constitute additional and cumulative benefits given to Landlord for
its security and as an inducement for its entering into the Lease with Tenant.
Neither any Guarantor’s obligation to make payment in accordance with the terms
of this Guaranty nor any remedy for the enforcement thereof shall be impaired,
modified, changed, stayed, released or limited in any manner whatsoever by any
impairment, modification, change, release, limitation or stay of the liability
of Tenant or its estate in bankruptcy or any remedy for the enforcement thereof,
resulting from the operation of any present or future provision of the
Bankruptcy Code of the United States or from the decision of any court
interpreting any of the same, and each Guarantor shall be obligated under this
Guaranty as if no such impairment, stay, modification, change, release or
limitation had occurred. This Guaranty shall continue to be effective or shall
be reinstated (as the case may be) if at any time payment of all or any part of
any sum payable pursuant to the Lease is rescinded or otherwise required to be
returned by Landlord upon the insolvency, bankruptcy, or reorganization of
Tenant, all as though such payment to Landlord had not been made, regardless of
whether Landlord contested the order requiring the return of such payment.

6. Until all the covenants and conditions in the Lease on the Tenant’s part to
be performed and observed are fully performed and observed: (a) no Guarantor
shall have any right of subrogation against the Tenant by reason of any
payments, in compliance with the obligations of such Guarantor hereunder;
(b) each Guarantor waives any right to enforce any remedy which such Guarantor
now or hereafter shall have against the Tenant by reason of any one or more
payment with the obligations of any Guarantor hereunder; and (c) each Guarantor
subordinates any liability or indebtedness of the Tenant now or hereafter held
by such Guarantor to the obligations of the Tenant to the Landlord under the
Lease.

 

2



--------------------------------------------------------------------------------

7. This Guaranty, and all of the terms hereof, shall be binding on each
Guarantor and the successors, assigns, and legal representatives of Guarantor.

8. Each Guarantor hereby waives the right to trial by jury in any action or
proceeding that may hereafter be instituted by Landlord against such Guarantor
in respect of this Guaranty.

9. All of Landlord’s rights and remedies under the Lease or under this Guaranty
are intended to be distinct, separate and cumulative, and no such right or
remedy therein or herein mentioned is intended to be in exclusion of or a waiver
of any of the others; provided, however, that Landlord agrees that it may not
proceed against any Guarantor hereunder unless and until a default by Tenant
under the Lease has occurred and is continuing beyond the expiration of any
applicable notice and cure period contained in the Lease (unless Landlord is
prohibited by applicable legal requirements from sending any default notice in
which event, the expiration of any applicable notice and cure period shall not
be required).

10. This Guaranty shall be deemed to have been made in the State of New York,
and each Guarantor consents to the jurisdiction of the courts of the State of
New York, and the rights and liabilities of Landlord and each Guarantor shall be
determined in accordance with the laws of the State of New York. Each Guarantor
agrees that it will be conclusively bound by the judgment in any action by
Landlord against Tenant (wherever brought) as if such Guarantor were a party to
such action, even though such Guarantor is not joined as a party in such action.
In addition, if any Guarantor cannot be effectively served with process pursuant
to the laws of the State of New York because such Guarantor does not have
sufficient contacts with New York or for any other reason, then such Guarantor
agrees that effective service of process upon Tenant shall constitute effective
service of process upon such Guarantor as well.

11. Each Guarantor will pay to Landlord all Landlord’s actual, reasonable
out-of-pocket expenses, including, but not limited to, reasonable attorneys’
fees and expenses, in enforcing this Guaranty.

12. A Guarantor shall automatically be released from this Guaranty and its
obligations hereunder upon (i) the sale or other disposition of all of the
equity interests of such Guarantor to a person other than Tenant or another
Guarantor, or (ii) consummation of any other transaction or designation as a
result of which such Guarantor is released from its guarantee of the obligations
of Tenant under the Credit Agreement, dated as of November 1, 2012 (as amended
by the Incremental Commitment Amendment, dated as of May 9, 2013, and as further
amended, restated, extended, refinanced, replaced, refunded, supplemented or
otherwise modified in writing from time to time) among Tenant as the borrower
thereunder, the lenders party thereto and Credit Suisse AG, as administrative
agent. Landlord will, at such Guarantor’s expense, execute and deliver to such
Guarantor such documents as such Guarantor shall reasonably request to evidence
the release of such Guarantor from this Guaranty.

13. Each Guarantor agrees to be jointly and severally liable for Guarantor’s
obligations hereunder without preference or distinction among them.

14. Notwithstanding anything contained herein to the contrary, this Guaranty
shall apply only to the obligations of Tenant and any Guarantor which have
accrued on or before August 1, 2021, provided however, any such claims which
have accrued on or before August 1, 2021, must be asserted on or before
October 1, 2021 by Landlord by written notice to Guarantors, such notice to be
delivered to Guarantors at the address for Tenant notices pursuant to
Section 11.01(a) of the Lease. For avoidance of doubt, this Guaranty shall not
be applicable to, or valid with respect to, any obligations of Tenant under the
Lease or any obligations of any Guarantor hereunder occurring from and after
August 1, 2021 and Landlord acknowledges and agrees

 

3



--------------------------------------------------------------------------------

that it has no right to rely on this Guaranty for such purposes. This Guaranty
shall terminate and have no further force and effect from and after October 1,
2021 (other than as to claims asserted prior to such date in accordance with and
subject to the terms of this Guaranty).

15. Each Guarantor, and by its acceptance of this Guaranty, the Landlord, hereby
confirms that it is the intention of all such persons that this Guaranty and the
obligations of each Guarantor hereunder not constitute a fraudulent transfer or
conveyance for purposes of, and not otherwise be in violation of, the Bankruptcy
Code, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act
or any similar foreign, federal or state law to the extent applicable to this
Guaranty and the obligations of each Guarantor hereunder. To effectuate the
foregoing intention, the Landlord and the Guarantors hereby irrevocably agree
that the obligations of each Guarantor under this Guaranty at any time shall be
limited to the maximum amount that can be guaranteed by such Guarantor under
applicable law and that will otherwise result in the obligations of such
Guarantor under this Guaranty not constituting a fraudulent transfer or
conveyance.

16. Each Guarantor hereby agrees that to the extent that a Guarantor shall have
paid more than its proportionate share (based, to the maximum extent permitted
by law, on the respective Adjusted Net Worths (as defined below) of the
Guarantors on the date the respective payment is made) of any payment made
hereunder, such Guarantor shall be entitled to seek and receive contribution
from and against any other Guarantor hereunder that has not paid its
proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of paragraph 6 above. The
provisions of this paragraph 16 shall in no respect limit the obligations and
liabilities of any Guarantor to the Landlord, and each Guarantor shall remain
liable to the Landlord for the full amount guaranteed by such Guarantor
hereunder. In this Guaranty, “Adjusted Net Worth” means, of any Guarantor at any
time, the greater of (x) $0 and (y) the amount by which the fair saleable value
of such Guarantor’s assets on the date of the respective payment hereunder
exceeds its debts and other liabilities (including contingent liabilities, but
without giving effect to any of its obligations under this Guaranty) on such
date.

17. This Guaranty is being executed and delivered by all of the Guarantors
contemporaneously with the execution and delivery of the Lease.

Date: October 1, 2013

[SIGNATURE PAGES TO FOLLOW]

 

4



--------------------------------------------------------------------------------

GUARANTORS:

 

A. P. SCHMIDT CO.

ARMS UP INC.

ATLANTIC RECORDING CORPORATION

ATLANTIC/MR VENTURES INC.

BIG BEAT RECORDS INC.

CAFE AMERICANA INC.

CHAPPELL MUSIC COMPANY, INC.

COTA MUSIC, INC.

COTILLION MUSIC, INC.

CRK MUSIC INC.

E/A MUSIC, INC.

ELEKTRA/CHAMELEON VENTURES INC.

ELEKTRA ENTERTAINMENT GROUP INC.

ELEKSYLUM MUSIC, INC.

ELEKTRA GROUP VENTURES INC.

FHK, INC.

FIDDLEBACK MUSIC PUBLISHING COMPANY, INC.

FOSTER FREES MUSIC, INC.

INSOUND ACQUISITION INC.

INTERSONG U.S.A., INC.

JADAR MUSIC CORP.

J. RUBY PRODUCTIONS, INC.

LEM AMERICA, INC.

LONDON-SIRE RECORDS INC.

MAVERICK PARTNER INC.

MCGUFFIN MUSIC INC.

MIXED BAG MUSIC, INC.

MM INVESTMENT INC.

NON-STOP MUSIC HOLDINGS, INC.

NONESUCH RECORDS INC.

OCTA MUSIC, INC.

PEPAMAR MUSIC CORP.

REP SALES, INC.

REVELATION MUSIC PUBLISHING CORPORATION

RHINO ENTERTAINMENT COMPANY

RICK’S MUSIC INC.

RIGHTSONG MUSIC INC.

  

ROADRUNNER RECORDS, INC.

RYKO CORPORATION

RYKODISC, INC.

RYKOMUSIC, INC.

SEA CHIME MUSIC, INC.

SIX-FIFTEEN MUSIC PRODUCTIONS, INC.

SR/MDM VENTURE INC.

SUMMY-BIRCHARD, INC.

SUPER HYPE PUBLISHING, INC.

THE ALL BLACKS U.S.A., INC.

TOMMY BOY MUSIC, INC.

TOMMY VALANDO PUBLISHING GROUP, INC.

T.Y.S., INC.

UNICHAPPELL MUSIC INC.

WALDEN MUSIC INC.

WARNER-ELEKTRA-ATLANTIC CORPORATION

WARNER ALLIANCE MUSIC INC.

WARNER BRETHREN INC.

WARNER BROS. MUSIC INTERNATIONAL INC.

WARNER BROS. RECORDS INC.

WARNER CUSTOM MUSIC CORP.

WARNER/CHAPPELL MUSIC, INC.

WARNER/CHAPPELL MUSIC (SERVICES), INC.

WARNER/CHAPPELL PRODUCTION MUSIC, INC.

WARNER DOMAIN MUSIC INC.

WARNER MUSIC DISCOVERY INC.

WARNER MUSIC LATINA INC.

WARNER MUSIC SP INC.

WARNER SOJOURNER MUSIC INC.

WARNER SPECIAL PRODUCTS INC.

WARNER STRATEGIC MARKETING INC.

WARNERSONGS, INC.

WARNER-TAMERLANE PUBLISHING CORP.

WARPRISE MUSIC INC.

W.B.M. MUSIC CORP.

  

WB GOLD MUSIC CORP.

WB MUSIC CORP

WBM/HOUSE OF GOLD MUSIC, INC.

WBR/QRI VENTURE, INC.

WBR/RUFFNATION VENTURES, INC.

WBR/SIRE VENTURES INC.

WEA EUROPE INC.

WEA INTERNATIONAL INC.

WEA INC.

WIDE MUSIC, INC.

ARTIST ARENA LLC

ASYLUM RECORDS LLC

ATLANTIC/143 L.L.C.

ATLANTIC MOBILE LLC

ATLANTIC PIX LLC

ATLANTIC PRODUCTIONS LLC

ATLANTIC SCREAM LLC

BB INVESTMENTS LLC

BULLDOG ISLAND EVENTS LLC

BUTE SOUND LLC

CORDLESS RECORDINGS LLC

EAST WEST RECORDS LLC

FERRET MUSIC LLC

FERRET MUSIC HOLDINGS LLC

FERRET MUSIC MANAGEMENT LLC

FERRET MUSIC TOURING LLC

FOZ MAN MUSIC LLC

FUELED BY RAMEN LLC

LAVA RECORDS LLC

P & C PUBLISHING LLC

RHINO NAME & LIKENESS HOLDINGS, LLC

RHINO/FSE HOLDINGS, LLC

THE BIZ LLC

T-BOY MUSIC, L.L.C.

T-GIRL MUSIC, L.L.C.

UPPED.COM LLC

WARNER MUSIC DISTRIBUTION LLC

WARNER MUSIC NASHVILLE LLC

 

By: /s/ Paul Robinson                                     

      Paul M. Robinson

      Vice President & Secretary

 

5



--------------------------------------------------------------------------------

GUARANTORS (cont’d):

 

WARNER MUSIC INC. By:   /s/ Paul Robinson

Name:

Title:

 

Paul M. Robinson

Executive Vice President, General Counsel & Secretary

 

615 MUSIC LIBRARY, LLC

 

By: Six-Fifteen Music Productions, Inc., its Sole Member

By:   /s/ Paul Robinson

Name:

Title:

 

Paul M. Robinson

Vice President & Secretary

 

ARTIST ARENA INTERNATIONAL, LLC

 

By: Artist Arena LLC, its Sole Member and Manager

By: Warner Music Inc., its Sole Member

By:   /s/ Paul Robinson

Name:

Title:

 

Paul M. Robinson

Vice President & Secretary

 

ALTERNATIVE DISTRIBUTION ALLIANCE

 

By: Warner Music Distribution LLC, its Managing Partner

By:   /s/ Paul Robinson

Name:

Title:

 

Paul M. Robinson

Vice President & Secretary

 

MAVERICK RECORDING COMPANY

 

By: SR/MDM Venture Inc., its Managing Partner

By:   /s/ Paul Robinson

Name:

Title:

 

Paul M. Robinson

Vice President & Secretary

 

6



--------------------------------------------------------------------------------

GUARANTORS (cont’d):

 

NON-STOP CATACLYSMIC MUSIC, LLC

NON-STOP INTERNATIONAL PUBLISHING, LLC

NON-STOP OUTRAGEOUS PUBLISHING, LLC

 

By: Non-Stop Music Publishing, LLC, their Sole Member

By: Non-Stop Music Holdings, Inc., its Manager

By:   /s/ Paul Robinson

Name:

Title:

 

Paul M. Robinson

Vice President & Secretary

 

NON-STOP MUSIC LIBRARY, L.C.

NON-STOP MUSIC PUBLISHING, LLC

NON-STOP PRODUCTIONS, LLC

 

By: Non-Stop Music Holdings, Inc., their Sole Member

By:   /s/ Paul Robinson

Name:

Title:

 

Paul M. Robinson

Vice President & Secretary

 

7



--------------------------------------------------------------------------------

Schedule “A”

List of Guarantors

 

Name of
Company

  

Jurisdiction of
Incorporation

1.             A. P. Schmidt Co.    Delaware 2.             Arms Up Inc.   
Delaware 3.             Atlantic/MR Ventures Inc.    Delaware 4.  
          Atlantic Recording Corporation    Delaware 5.             Big Beat
Records Inc.    Delaware 6.             Cafe Americana Inc.    Delaware 7.  
          Chappell Music Company, Inc.    Delaware 8.             Cota Music,
Inc.    New York 9.             Cotillion Music, Inc.    Delaware 10.
          CRK Music Inc.    Delaware 11.           E/A Music, Inc.    Delaware
12.           Eleksylum Music, Inc.    Delaware 13.           Elektra/Chameleon
Ventures Inc.    Delaware 14.           Elektra Entertainment Group Inc.   
Delaware 15.           Elektra Group Ventures Inc.    Delaware 16.
          FHK, Inc.    Tennessee 17.           Fiddleback Music Publishing
Company, Inc.    Delaware 18.           Foster Frees Music, Inc.    California
19.           Insound Acquisition Inc.    Delaware 20.           Intersong
U.S.A., Inc.    Delaware 21.           J. Ruby Productions, Inc.    California
22.           Jadar Music Corp.    Delaware 23.           LEM America, Inc.   
Delaware 24.           London-Sire Records Inc.    Delaware 25.
          Maverick Partner Inc.    Delaware 26.           McGuffin Music Inc.   
Delaware 27.           Mixed Bag Music, Inc.    New York 28.           MM
Investment Inc.    Delaware 29.           Nonesuch Records Inc.    Delaware 30.
          Non-Stop Music Holdings, Inc.    Delaware 31.           Octa Music,
Inc.    New York 32.           Pepamar Music Corp.    New York

 

8



--------------------------------------------------------------------------------

Name of
Company

  

Jurisdiction of
Incorporation

33.           Rep Sales, Inc.    Minnesota 34.           Revelation Music
Publishing Corporation    New York 35.           Rhino Entertainment Company   
Delaware 36.           Rick’s Music Inc.    Delaware 37.           Rightsong
Music Inc.    Delaware 38.           Roadrunner Records, Inc.    New York 39.
          Ryko Corporation    Delaware 40.           Rykodisc, Inc.    Minnesota
41.           Rykomusic, Inc.    Minnesota 42.           Sea Chime Music, Inc.
   California 43.           Six-Fifteen Music Productions, Inc.    Tennessee 44.
          SR/MDM Venture Inc.    Delaware 45.           Summy-Birchard, Inc.   
Wyoming 46.           Super Hype Publishing, Inc.    New York 47.           The
All Blacks U.S.A., Inc.    Delaware 48.           Tommy Boy Music, Inc.    New
York 49.           Tommy Valando Publishing Group, Inc.    Delaware 50.
          T.Y.S., Inc.    New York 51.           Unichappell Music Inc.   
Delaware 52.           Walden Music Inc.    New York 53.           Warner
Alliance Music Inc.    Delaware 54.           Warner Brethren Inc.    Delaware
55.           Warner Bros. Music International Inc.    Delaware 56.
          Warner Bros. Records Inc.    Delaware 57.           Warner/Chappell
Music, Inc.    Delaware 58.           Warner/Chappell Music (Services), Inc.   
New Jersey 59.           Warner/Chappell Production Music, Inc.    Delaware 60.
          Warner Custom Music Corp.    California 61.           Warner Domain
Music Inc.    Delaware 62.           Warner-Elektra-Atlantic Corporation    New
York 63.           Warner Music Discovery Inc.    Delaware 64.           Warner
Music Inc.    Delaware 65.           Warner Music Latina Inc.    Delaware 66.
          Warner Music SP Inc.    Delaware 67.           Warner Sojourner Music
Inc.    Delaware

 

9



--------------------------------------------------------------------------------

Name of
Company

  

Jurisdiction of
Incorporation

68.           WarnerSongs, Inc.    Delaware 69.           Warner Special
Products Inc.    Delaware 70.           Warner Strategic Marketing Inc.   
Delaware 71.           Warner-Tamerlane Publishing Corp.    California 72.
          Warprise Music Inc.    Delaware 73.           WB Gold Music Corp.   
Delaware 74.           WB Music Corp.    California 75.           WBM/House of
Gold Music, Inc.    Delaware 76.           W.B.M. Music Corp.    Delaware 77.
          WBR/QRI Venture, Inc.    Delaware 78.           WBR/Ruffnation
Ventures, Inc.    Delaware 79.           WBR/SIRE VENTURES INC.    Delaware 80.
          WEA Europe Inc.    Delaware 81.           WEA Inc.    Delaware 82.
          WEA International Inc.    Delaware 83.           Wide Music, Inc.   
California 84.           Alternative Distribution Alliance    New York 85.
          615 Music Library, LLC    Tennessee 86.           Artist Arena
International, LLC    New York 87.           Artist Arena LLC    New York 88.
          Asylum Records LLC    Delaware 89.           Atlantic/143 L.L.C.   
Delaware 90.           Atlantic Mobile LLC    Delaware 91.           Atlantic
Pix LLC    Delaware 92.           Atlantic Productions LLC    Delaware 93.
          Atlantic Scream LLC    Delaware 94.           BB Investments LLC   
Delaware 95.           Bulldog Island Events LLC    New York 96.           Bute
Sound LLC    Delaware 97.           Cordless Recordings LLC    Delaware 98.
          East West Records LLC    Delaware 99.           Ferret Music Holdings
LLC    Delaware 100.         Ferret Music LLC    New Jersey 101.         Ferret
Music Management LLC    New Jersey

 

10



--------------------------------------------------------------------------------

Name of
Company

  

Jurisdiction of
Incorporation

102.           Ferret Music Touring LLC    New Jersey 103.           Foz Man
Music LLC    Delaware 104.           Fueled by Ramen LLC    Delaware 105.
          Lava Records LLC    Delaware 106.           Maverick Recording Company
   California 107.           Non-Stop Cataclysmic Music, LLC    Utah 108.
          Non-Stop International Publishing, LLC    Utah 109.           Non-Stop
Music Library, L.C.    Utah 110.           Non-Stop Music Publishing, LLC   
Utah 111.           Non-Stop Outrageous Publishing, LLC    Utah 112.
          Non-Stop Productions, LLC    Utah 113.           P & C Publishing LLC
   New York 114.           Rhino/FSE Holdings, LLC    Delaware 115.
          Rhino Name & Likeness Holdings, LLC    Delaware 116.           T-Boy
Music, L.L.C.    New York 117.           T-Girl Music, L.L.C.    New York 118.
          The Biz LLC    Delaware 119.           Upped.com LLC    Delaware 120.
          Warner Music Distribution LLC    Delaware 121.           Warner Music
Nashville LLC    Tennessee

 

11